Citation Nr: 1205059	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  96-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 22, 2009, for the grant of a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).  

3.  Entitlement to an effective date earlier than May 22, 2009, for the grant of basic eligibility for Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran had active service from August 1965 to February 1969.  

This matter presents with a lengthy procedural history.  It is before the Board of Veterans' Appeals (Board) originally on appeal from an August 1995 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim of service connection for PTSD.  

This case was previously before the Board in May 2006, at which time service connection for PTSD was denied.  That decision was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  The record contains a Joint Motion for Remand (Joint Motion), dated in December 2007, wherein the Veteran's attorney and the VA General Counsel agreed to a Joint Motion to remand of the Veteran's claim.  In December 2007, an order was issued by the Court, vacating the decision and remanding the Veteran's claim for additional development in compliance with the Joint Motion.  In June 2008, the Board remanded the claim for such development, and it was thereafter returned to the Board for further review.  

In March 2010, the Board issued a decision denying service connection for PTSD.  The Veteran thereafter again appealed that decision to the Court, and the record contains a Joint Motion approved by a Court Order in October 2010, remanding the Veteran's claim for readjudication or development in compliance with the Joint Motion.  The case returned to the Board for further review, consistent with the Joint Motion.  

In February 2011, the Board again denied the Veteran's claim of service connection for PTSD.  The Veteran appealed that decision to the Court, and the record contains another Joint Motion approved by a Court Order in September 2011, remanding the Veteran's claim for action in compliance with the terms of the Joint Motion.  The case now returns to the Board for further appellate review.    

It is notable that, during the course of this appeal, the held, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Therefore, in consideration of the Clemons case, the Board remanded the issue of whether new and material evidence had been presented or secured to reopen a claim of service connection for a psychiatric disorder other than PTSD in March 2010.  Upon review of the record, however, the Board notes that the RO has not yet completed action on this issue.  Although a notice letter was sent to the Veteran in March 2010 and further development was ordered in September 2010, such development has not been completed and there has been no readjudication of the claim.  Consequently, that issue remains in remand status and is not ready for appellate review.  

The issues of: 1) entitlement to an effective date earlier than May 22, 2009, for the grant of TDIU; and 2) entitlement to an effective date earlier than May 22, 2009, for the grant of basic eligibility for DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's claimed in-service stressor events during his service in South East Asia are consistent with the places, types, and circumstances of his service and are satisfactorily established by the Veteran's lay account for the purposes of this decision.  

2.  The Veteran is currently diagnosed with PTSD and his PTSD symptoms have been attributed to his claimed in-service stressor by a VA psychiatrist. 





CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In view of the favorable disposition below, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA with respect to the Veteran's claim are rendered moot.    

II.  Pertinent Law, Facts, and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

During the course of this appeal, an amendment was made to the regulation governing service connection for PTSD, 38 C.F.R. § 3.304(f).   Prior to the amendment, in order for service connection to be awarded for PTSD, the record had to show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f).  

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amendment to 38 C.F.R. § 3.304(f) specifically adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011).  The amendment to the regulation was made effective, in pertinent part, for all claims appealed to the Board before July 13, 2010, which had not been decided by the Board as of July 13, 2010.

In this case, the Veteran contends that he currently suffers from PTSD as a result of multiple traumatic incidents that occurred during his service in Southeast Asia, including Vietnam.  He asserts that, between January and November of 1967, he witnessed a bombing while on guard duty at Officer's Quarters in downtown Vung Tau, Vietnam.  In a further statement he asserted that the bombing occurred in the spring of 1967.  He also asserts that he witnessed the destruction of an airplane near Vung Tau when it hit a land mine while dropping off fuel for ground troops during that time period.    

Additionally, the Veteran has reported that his service with the Air Force included participation in covert counterinsurgency operations in Laos, and that on one occasion he witnessed the death of a fellow soldier in Laos and then killed the Vietnamese men who had killed the fellow soldier.  He contends that shortly after that incident, he crash-landed an airplane at Udorn Air Base and sustained a left knee injury.  He asserted that this was a T-28 "Trojan" aircraft that was being piloted by a Laotian pilot, when the pilot bailed out of the plane and the Veteran had to land it himself at some time between June and August of 1968 at the Udorn Air Force Base in Thailand.  According to the December 2007 Joint Motion, this crash landing would most likely have occurred in June 1968, based on STRs showing knee trauma during that month.  The fellow soldier would have been most likely killed between March and June of 1968, based on the Veteran's stationing and the asserted time frame prior to the airplane crash, which was most likely in June 1968.  He has also stated that he was a photographer on aerial reconnaissance missions.

Because the Veteran has alleged fear of hostile military activity but is not in receipt of any military citations clearly indicative of combat service such that the combat presumption under 38 U.S.C.A. § 1154(b) would apply, we must consider whether service connection is warranted under the amended regulatory provision, 38 C.F.R. § 3.304(f)(3).   

In evaluating the Veteran's claim under the amended regulatory provision, the Board will first consider whether the Veteran's claimed stressor events are consistent with the places, types, and circumstances of his service.

In this regard, the Board initially notes that prior attempts to obtain independent supporting evidence to corroborate the occurrence of the Veteran's claimed stressor events have been largely unsuccessful.    

However, the Veteran's service records confirm his service in Vietnam, and his DD Form 214 indicates that his military occupational specialty (MOS) was that of aircraft maintenance specialist.  The service records also show that his last duty assignment was with the 56th Special Operations Warfare Group.  

Also, his service personnel records document his participation in the Vietnam Air Offensive Campaign and reference his counterinsurgency experience.  It is notable that, in a November 1993 stressor statement, the Veteran described several in-service stressor events, to include enduring a mortar attack, being fired upon by the enemy, killing Vietnamese soldiers, and having to crash land a plane.    

In addition, the Board notes that the evidentiary record contains historical reports for the 56th Air Commando Wing, which is the higher headquarters of Detachment 1, 56th ACW, to which the Veteran belonged, dated from January to June 1968.  While the historical reports do not contain any specific information regarding a plane crash that occurred at Udorn in approximately June 1968 and many other documents which concern Detachment I of the 56th Air Commando Wing are still classified, the available reports do document combat operations, enemy activities, and several incidents involving aircraft during the period.  The records also show that combat missions were flown during this time period.  

Further, a June 1968 service treatment record (STR) entry notes that that the Veteran presented for treatment while stationed at the Udorn Air Base in Thailand for an ecchymosis on the calf of the left leg from trauma with a recommendation of no duty for 24 hours at that time.  While the STR entry does not make mention of how the Veteran may have sustained the trauma to his left leg, when considered with the evidence discussed above, it does generally provide support for the Veteran's contention that he suffered injury while in a combat zone. 

Additionally, despite being psychiatrically evaluated as normal at the time of the December 1968 separation examination, the Veteran was noted to have a history of occasional dyspnea and pain in the chest associated with nervousness at that time.  

Moreover, it is notable that the Veteran filed a service connection claim for nervousness and residuals of a left knee injury in July 1969, approximately five months after separating from service.  On his July 1969 VA Form 21-526, the Veteran specifically stated that he twisted his left knee in a plane crash at the bombing range at Udorn Thailand.  He also specified having nervousness in July 1968 on the form.  Therefore, while there is no independent evidence of a plane crash at Udorn, it appears that the Veteran's account of having been injured in a plane crash in June 1968 has been consistent throughout the record, to particularly include during the first several months following separation from active duty.  There is also some indication of mental distress during his period of active service.     

Thus, in consideration of the evidence discussed above, the Board resolves reasonable doubt in favor of the Veteran in finding that his competent lay account sufficiently establishes the occurrence of his claimed stressor events in the adjudication of his PTSD claim because the claimed stressor events appear to be consistent with the places, types, and circumstances of his service in South East Asia at a time when hostilities were present, and there is no clear and convincing evidence to the contrary of record.  

Therefore, in light of the above, the Board will next consider whether there is evidence showing that a VA psychiatrist or psychologist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors. 

Although there was no mental disorders examination provided or medical opinion obtained in this case, the record shows that the Veteran has sought treatment through VA for psychological problems for many years.  Upon review of relevant treatment records, the Board particularly notes that a VA psychiatrist, Dr. F.P., wrote in a January 1996 mental health note that "there should be no doubt...that [the Veteran] suffers a very severe case of PTSD which was induced by his service in South East Asia, in the United States Air Force."  The psychiatrist added that the Veteran had "every sign and symptom of PTSD" and his mental status was extremely fragile at that time.  The VA psychiatrist is competent to provide such an opinion, and there is no competent medical opinion to the contrary of record.  Indeed, the Veteran has consistently informed his mental health providers that he suffered traumatic events that occurred during his service in Southeast Asia when seeking treatment for PTSD and the diagnosis of PTSD has consistently been linked to such reported stressor events.  For these reasons, the Board finds the VA psychiatrist's opinion to be of significant probative value.  

Thus, in summary, the Board resolves reasonable doubt in favor of the Veteran in finding that his competent lay account sufficiently establishes the occurrence of his claimed stressor events because they appear to be consistent with the places, types, and circumstances of his service in South East Asia at a time when hostile activity was present.  Further, his treating VA psychiatrist in January 1996 concluded that the Veteran met the criteria for PTSD and attributed the Veteran's trauma-related symptoms to his service in Southeast Asia.  

For these reasons, the Board will give the benefit of the doubt to the Veteran and find that a grant of service connection is warranted for PTSD under the amended regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.304(f)(3); Gilbert, supra. 


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

In the June 2011 Decision Review Officer decision, entitlement to a TDIU, as well as basic eligibility to Dependents' Educational Assistance, was established effective May 22, 2009.  The Veteran was notified of the decision in August 2011.  Later that month, the Veteran through his attorney filed a Notice of Disagreement, which stated that he sought an earlier effective date for the grant of TDIU and DEA benefits.  See August 2011 Notice of Disagreement (NOD).  However, a Statement of the Case (SOC) has not yet been issued.

Upon consideration of the foregoing, the Board notes that the August 2011 letter from the Veteran's attorney, identifying itself as an NOD and expressing disagreement with effective date assigned for the award of a TDIU and DEA benefits, was received by the RO within one year of the June 2011 rating decision and is, thus, timely.  38 U.S.C.A. § 7105.  Because a timely NOD has been submitted, a remand is required in order to provide the Veteran with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for this issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC with respect to the issues of entitlement to an effective date earlier than May 22, 2009, for the award of a TDIU and for the award of basic eligibility for DEA benefits, to include notification of the need and the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, these issues should be returned to the Board for appellate review.

The purpose of this remand is to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


